Exhibit 4.2 PURSUANT TO THE TERMS OF SECTION 1 OF THIS WARRANT, ALL OR A PORTION OF THIS WARRANT MAY HAVE BEEN EXERCISED, AND THEREFORE THE ACTUAL NUMBER OF WARRANT SHARES REPRESENTED BY THIS WARRANT MAY BE LESS THAN THE AMOUNT SET FORTH ON THE FACE HEREOF. SPEED COMMERCE, Inc. Series B Warrant To Purchase Common Stock Warrant No.: B- Number of Shares of Common Stock: Date of Issuance: April 21, 2015 (“ Issuance Date ”) Speed Commerce, Inc., a Minnesota corporation (the “ Company ”), hereby certifies that, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, [INVESTOR NAME], the registered holder hereof or its permitted assigns (the “ Holder ”), is entitled, subject to the terms set forth below, to purchase from the Company, at the Exercise Price (as defined below) then in effect, (including any Warrants to Purchase Common Stock issued in exchange, transfer or replacement hereof, the “ Warrant ”), at any time or times on or after the later of (i) one year and one day from the Issuance Date and (ii) the Capital Event Date (as defined below) (the “ Exercisability Date ”), but not after 11:59 p.m., New York time, on the Expiration Date (as defined below), [ ()] fully paid nonassessable shares of Common Stock (the “ Warrant Shares ”). Except as otherwise defined herein, capitalized terms in this Warrant shall have the meanings set forth in Section 16 . This Warrant is the Series B Warrant to purchase Common Stock (this “ Warrant ”) issued pursuant to (i) the Subscription Agreement, dated as of April 16, 2015, between the Company and the Holder (the “ Subscription Agreement ”) and (ii) the Company’s Registration Statement on Form S-3 (File No.: 333-201266). This Series B Warrant is one of a series of warrants containing substantially identical terms and conditions issued pursuant to subscription agreements that are substantially identical to the Subscription Agreement (collectively, the “ Warrants
